UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6665



JOHN PAUL TURNER,

                                             Plaintiff - Appellant,

          versus


AUGUSTA COUNTY SHERIFF'S DEPARTMENT; AUGUSTA
GENERAL DISTRICT COURT; AUGUSTA COUNTY CIRCUIT
COURT; COMMONWEALTH'S ATTORNEYS OFFICE; VIR-
GINIA STATE POLICE,

                                            Defendants - Appellees.




                             No. 96-6672


JOHN PAUL TURNER,

                                             Plaintiff - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS; DAVID S.
KUYKENDALL,

                                            Defendants - Appellees.
                       No. 96-6673


JOHN PAUL TURNER,

                                     Petitioner - Appellant,

         versus


DAVID S. KUYKENDALL,

                                      Respondent - Appellee.




                       No. 96-6685



JOHN PAUL TURNER,

                                     Petitioner - Appellant,

         versus

A. LEE ERVIN,

                                      Respondent - Appellee.



                       No. 96-6743


JOHN PAUL TURNER,

                                      Plaintiff - Appellant,

         versus




                            2
BILL   CLINTON,   President;   GEORGE   ALLEN,
Governor,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, Samuel G. Wilson,
District Judges. (CA-95-946-R, CA-95-1020-R, CA-95-1021-R, CA-95-
1026-R, CA-95-1114-R)


Submitted:   July 25, 1996              Decided:   August 12, 1996

Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Nos. 96-6665, 96-6672, and 96-6743 affirmed and Nos. 96-6673 and
96-6685 dismissed by unpublished per curiam opinion.

John Paul Turner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Appellant appeals from the district court's orders denying

Appellant's motions to reopen previous district court decisions and

denying Appellant's motions for reconsideration. We have reviewed

the records and the district court's opinions and find no rever-

sible error. Accordingly, in Nos. 96-6665, 96-6672, and 96-6743, we
affirm on the reasoning of the district court. Turner v. Augusta
County Sheriff's Dep't, No. CA-95-946-R; Turner v. Virginia Dep't

of Corrections, No. CA-95-1020-R; Turner v. Clinton, No. CA-95-

1114-R (W.D. Va. Apr. 12 and 17, 1996, and May 7, 1996). In Nos.

96-6673 and 96-6685, we deny certificates of probable cause to

appeal, to the extent that certificates of appealability are re-
quired, we deny such certificates, and we dismiss on the reasoning

of the district court. Turner v. Kuykendall, No. CA-95-1021-R;
Turner v. Ervin, No. CA-95-1026-R (W.D. Va. Apr. 10 and 17, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process. The motions for
hearing in banc are denied.




                    Nos. 96-6665, 96-6672, and 96-6743 - AFFIRMED

                    Nos. 96-6673 and 96-6685 - DISMISSED




                                4